Name: COMMISSION REGULATION (EC) No 2134/97 of 29 October 1997 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in October 1997 under tariff quotas for meat provided for in Regulation (EC) No 1939/97 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  trade policy;  international trade
 Date Published: nan

 L 296/30 EN Official Journal of the European Communities 30 . 10 . 97 COMMISSION REGULATION (EC) No 2134/97 of 29 October 1997 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in October 1997 under tariff quotas for meat provided for in Regulation (EC) No 1939/97 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1939/97 of 3 October 1997, laying down for the period 1 July 1997 to 30 June 1998 , rules for the application of the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania and amending Regulations (EC) No 2512/96 and (EC) No 1441 /97 ('), and in particular Article 3 (4) thereof, 1 . The following percentages of quantities covered by import licence applications submitted in respect of the period 1 October to 31 December 1997 under the quotas referred to in Regulation (EC) No 1939/97 may be allowed: (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria; (b) 100 % of quantities covered by applications in respect of products falling within CN codes 1602 50 31 and 1 602 50 39 originating in Poland . Whereas Article 1 ( 1 ) and (3) of Regulation (EC) No 1939/97 fixes the quantities of fresh , chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria and, in the case of Poland, the equivalent of the quantity of meat expressed as weight of processed products which may be imported on special terms in respect of the period 1 October to 31 December 1997; whereas the quantities of fresh, chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria and the quantities of processed products originating in Poland covered by the import licence applications submitted are such that the applications may be accepted in full ; 2. The quantities available for the period referred to in Article 1 (3) of Regulation (EC) No 1939/97 running from 1 January to 31 March 1998 shall amount to: (a) beef and veal falling within CN codes 0201 and 0202:  4 355,4 tonnes for meat originating in Hungary,  2 086,6 tonnes for meat originating in the Czech Republic,  1 353,4 tonnes for meat originating in Slovakia,  207,7 tonnes for meat originating in Bulgaria,  1 369,2 tonnes for meat originating in Romania; (b) 6 157,8 tonnes for beef and veal falling within CN codes 0201 and 0202 originating in Poland, or 2 877,5 tonnes for processed products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland . Whereas Article 1 (4) of Regulation (EC) No 1939/97 states that if for the quota period the quantities for which applications for import licences have been submitted for the first or second periods specified in paragraph 3 of the Article are less than the quantities available, the re ­ maining quantities are to be added to the quantities in respect of the following period; whereas, in view of the quantities remaining for the first period, the quantities available for the six countries concerned for the second period running from 1 January to 31 March 1998 should accordingly be determined, Article 2 This Regulation shall enter into force on 30 October 1997 .(') OJ L 272, 4 . 10 . 1997, p . 23 . 30 . 10 . 97 EN Official Journal of the European Communities L 296/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1997. For the Commission Franz FISCHLER Member of the Commission